Citation Nr: 1037888	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-01 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
acetabulum simple fracture (hip), degenerative joint disease, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for degenerative joint 
disease of the left hip, to include as secondary to service 
connected residuals of right acetabulum simple fracture (hip), 
degenerative joint disease.

3.  Entitlement to service connection for degenerative joint 
disease of the left knee, to include as secondary to service 
connected residuals of right acetabulum simple fracture (hip), 
degenerative joint disease.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to May 1947.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in February 2009 for further development.  

The Board also previously remanded the issue of entitlement to 
service connection for degenerative joint disease of the lumbar 
spine, to include as secondary to service connected residuals of 
right acetabulum simple fracture (hip), degenerative joint 
disease.  The RO granted service connection for degenerative 
joint disease of the lumbar spine by way of an August 2010 rating 
decision.  The granting of service connection constitutes a 
complete grant of the claim.  As such, the issue is not before 
the Board.  

The Veteran presented testimony at a Board hearing in January 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required. 


FINDINGS OF FACT

1.  The veteran's service-connected residuals of right acetabulum 
simple fracture (hip), degenerative joint disease are not 
manifested by malunion of the femur with moderate knee or hip 
disability.  

2.  Degenerative joint disease of the left hip is not proximately 
due to or caused by, or aggravated by, service-connected 
disability.   

3.  Degenerative joint disease of the left knee is not 
proximately due to or caused by, or aggravated by, service-
connected disability.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
residuals of right acetabulum simple fracture (hip), degenerative 
joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 5255 (2009).

2.  The criteria for service connection for degenerative joint 
disease of the left hip have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2009).

3.  The criteria for service connection for degenerative joint 
disease of the left knee have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated May 2005.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, the Board notes that the RO sent the 
veteran additional notices in March 2009 and August 2010.  These 
correspondences fully complied with Dingess.  

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009).  Reviewing the May 2005, March 2009, 
and August 2010 correspondences in light of the Federal Circuit's 
decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating 
claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the veteran physical examinations 
in June 2005 and September 2009, obtained medical opinions as to 
the etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims file; 
and the appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the veteran's claim that the severity 
of his service-connected residuals of right acetabulum simple 
fracture (hip) warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule For 
Rating Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

The veteran's service-connected residuals of right acetabulum 
simple fracture (hip), degenerative joint disease have been rated 
by the RO under the provisions of Diagnostic Code 5255.  Under 
this regulatory provision, a 10 percent is assigned for malunion 
of the femur with slight knee or hip disability.  A 20 percent 
evaluation is assigned for malunion of the femur with moderate 
knee or hip disability.  A 30 percent evaluation is assigned for 
malunion with marked knee or hip disability.  A 60 percent 
evaluation is assigned for fracture of surgical neck with false 
joint or impairment with nonunion without loose motion and 
weightbearing preserved with aid of brace.  An 80 percent 
evaluation is assigned for fracture of the shaft or anatomical 
neck with nonunion, with loose motion (spiral or oblique 
fracture).

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  

The veteran underwent a VA examination in June 2005.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The veteran reported that he uses a cane on a daily 
basis.  He also reported taking 750 mg. of salsalate twice per 
day; two Vicodin tablets every six hours as needed; and two 
Tylenol three times per day as needed.  He reported pain in his 
hip that constantly rates at an 8-9 out of 10.  Walking, sitting, 
and standing aggravate the pain; but the veteran stated that it 
does not flare-up.  He stated that his back was his number one 
problem.  

Upon examination of the right hip, the veteran achieved flexion 
from 0 to 90 degrees; extension from 0 to 20 degrees; abduction 
from 0 to 20 degrees; adduction from 0 to 40 degrees; external 
rotation from 0 to 40 degrees; and internal rotation from 0 to 20 
degrees bilaterally.  There were some complaints of pain during 
range of motion.  The veteran was not able to heel or toe gait 
due to imbalance and unsteadiness.  X-rays revealed unchanged 
mild bilateral hip degenerative joint disease.  The examiner saw 
no increase in the severity of his service connected residuals of 
right acetabulum simple fracture (hip), degenerative joint 
disease.

Pursuant to the Board Remand, the veteran underwent another VA 
examination in September 2009.  The examiner reviewed the claims 
file in conjunction with the examination.  The veteran had a 
difficult time differentiating any of the symptoms between the 
low back disability and his right hip disability.  As such, the 
examiner grouped all the symptoms together.  The veteran reported 
pain on a daily basis that flares up to a 10/10 daily.  The pain 
is across the low back sacral region toward the right buttock and 
left sacral region.  He denied pain going into either side of his 
groin.  The pain sometimes radiates down his legs.  There have 
been no incapacitating episodes in the past 12 months.  He 
reported difficulty with prolonged sitting and standing; but he 
tries to work through it.  He uses a cane when he walks.  He 
reported that he could probably walk ten blocks; but he does not 
try very often.  He lives alone and is able to take care of his 
activities of daily living.  When his symptoms flare-up, 
sometimes he has to sit down to rest before he can continue the 
activity.  

Examination of the right hip revealed that the veteran was able 
to achieve flexion to 100 degrees, extension to 0 degrees, 
abduction to 45 degrees, adduction to 10 degrees, internal 
rotation to 15 degrees, and external rotation to 40 degrees.  He 
had no pain in his groin with range of motion; but he did have 
pain across his sacral and sacroiliac joint region.  Range of 
motion after three repetitions was unchanged.  X-rays revealed 
mild degenerative changes without significant change from the 
previous VA examination in June 2005.  

In order to warrant a rating in excess of 10 percent, the veteran 
must display a moderate knee or hip disability.  The veteran's 
right hip has slight limitation of motion.  He is able to perform 
all of his activities of daily living without assistance.  His 
degenerative joint disease has been deemed "mild."  The veteran 
has not had any incapacitating episodes in the past 12 months.  
As such the Board finds that the veteran's disability can be 
deemed no more than slight.

Finally, in regards to DeLuca criteria, the September 2009 
examiner noted that range of motion remained unchanged after 
repetitive use.  There is no medical evidence to show that there 
is any additional loss of motion of the right hip due to pain or 
flare-ups of pain, supported by objective findings, or due to 
excess fatigability, weakness or incoordination, to a degree that 
supports a rating in excess of 10 percent.

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  However, as discussed above, the evidentiary 
record in this case persuasively shows that the Veteran's range 
of motion, pain, and ability to perform activities of daily 
living squarely match the type and degree of the examples set 
forth under the criteria for the current 10 percent schedular 
rating.  Consideration of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) is not appropriate in such a case where the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  See generally Thun v. Peak, 22 
Vet.App. 111 (2008).  The Board therefore finds that referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  

Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

In this case, the Veteran alleges that his left hip and left knee 
disabilities are either directly related to service or are 
secondary to his service connected right hip degenerative joint 
disease.  He testified that he has walked with a limp since the 
1940s when he injured his right hip; and that his right knee is 
so bad that he favors his left side.  

The Veteran underwent a VA examination in June 2005.  The 
examiner reviewed the claims file in conjunction with the 
examination.  He noted that the Veteran was an 89 year old who 
served in World War II and was injured in a truck accident in 
1946.  The Veteran stated that he spent eight to nine months in 
bed, unable to ambulate due to fractures to his right acetabulum 
and transverse sacrum on the left.  He was treated with bed rest, 
no casting, no traction, and no surgery.  He reported that he 
uses a cane on a daily basis.  He had a total knee arthroplasty 
on his left knee in December 1997; and he stated that his knee 
feels great since the surgery.  He noted that his back is his 
number one problem.  He complained of pain in his hip, back, and 
pelvis that he rated an 8 on a scale of 1-10.  He reported that 
the pain is constant; but that it is aggravated by walking, 
sitting, and standing.  He denied any flare-ups.  He denied 
having any physician directed bed rest within the past year.  

After a thorough examination, the examiner diagnosed the Veteran 
with status post total left knee arthroplasty, and degenerative 
joint disease of the left hip.  He opined that the disabilities 
were not caused by or a result of a service connected disability.  
He further opined that the disabilities are more likely than not 
due to work in construction. 

The Veteran submitted a handwritten correspondence from Dr. J.K., 
in which the doctor is asked whether the fracture of the right 
acetabulum with degenerative joint disease caused or aggravated 
degenerative joint disease in the left hip and right knee.  Dr. 
J.K. responded: "No relation to disc disease could cause 
degenerative joint disease hip depending on location/security."  

In the Board's February 2009 Remand, it noted that the June 2005 
examiner only rendered an opinion regarding secondary service 
connection.  Pursuant to the Remand, the veteran was scheduled 
for another VA examination (which took place in September 2009) 
for the purposes of obtaining a medical opinion regarding service 
connection on both direct and secondary bases.  The examiner 
reviewed the claims file in conjunction with the examination. 

The veteran stated that it is difficult to remember when his left 
knee started bothering him.  He stated that it may have been 
while he was working; but that he didn't have any injections or 
surgeries on it while he was working.  The examiner noted that an 
October 1991 x-ray showed degenerative changes of the left knee; 
and that the veteran eventually had a total left knee replacement 
in December 1997.  The veteran's current complaints included 
minimal occasional pain with minimal loss of motion.  Overall, 
the veteran stated that he is very pleased with the left knee and 
that he can lie comfortably without significant pain.  

After a thorough examination, the examiner diagnosed the veteran 
with mild degenerative changes of bilateral hips, and status post 
left total knee replacement.  The examiner noted that the 
veteran's complaints of left hip pain were actually complaints of 
pain in the left buttock and sacral region.  They did involve the 
anatomic hip joint.  He further noted that this is consistent 
with previous evaluations of some mild arthritis of the left hip, 
but no pain in the groin and no pain with examination of the left 
hip and groin.  

The examiner concluded that the degenerative changes across the 
left hip are most likely age related and not primarily due to the 
accident in service, secondary to the in service accident, or 
aggravated beyond its natural progression by the accident and 
service connected disabilities.  Similarly, he found that the 
veteran's bilateral knee arthritis was less likely than not 
caused by the in service accident, aggravated beyond its natural 
progression by service connected disabilities, or secondary to 
service connected disabilities or the in service accident.  He 
opined that it is most likely due to working for many years in 
manual labor.  

Analysis

The Board notes that there might be some confusion on the part of 
the Veteran regarding his two knees.  The claims before the Board 
involve entitlement to service connection for the left hip and 
left knee.  However, when the Veteran requested an opinion from 
Dr. J.K., the Veteran asked the doctor about his left hip and 
right knee.  Furthermore, at the Veteran's January 2009 hearing, 
he noted that his right knee was so bad.  The Board notes that 
the Veteran has not filed a claim for service connection for his 
right knee.

In regards to the left hip and left knee, the Veteran has offered 
no evidence to support his contention that these disabilities are 
secondary to his right hip disability.  To support such a claim, 
the Veteran needs a competent medical opinion to make such a 
causal connection.  Instead, the only competent medical opinions 
were offered by the June 2005 and September 2009 VA examiners; 
and they opined that the disabilities are not secondary to a 
right hip disability.  Furthermore, the September 2009 examiner 
opined that the veteran's left hip and left knee disabilities are 
not directly related to service.    

In the absence of a competent medical opinion that supports the 
Veteran's contentions, the Board finds the preponderance of the 
evidence is against these claims.

As the preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine does not apply, and the claims for 
service connection for degenerative joint disease of the left hip 
and degenerative joint disease of the left knee must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

Entitlement to a rating in excess of 20 percent for residuals of 
right acetabulum simple fracture (hip), degenerative joint 
disease, is not warranted.  Entitlement to service connection for 
degenerative joint disease of the left hip is not warranted.  
Entitlement to service connection for degenerative joint disease 
of the left knee is not warranted.  To this extent, the appeal is 
denied. 


REMAND

In order to establish service connection for a total rating based 
upon individual unemployability due to service- connected 
disability, there must be an impairment so severe that it is 
impossible to follow a substantially gainful occupation.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching 
such a determination, the central inquiry is "whether the 
Veteran's service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure and 
follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed. Reg. 2317 (1992). Consideration may be given to the 
Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for 
an award of total rating based on unemployability.  When the 
Veteran's schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless be 
assigned provided that if there is only one service-connected 
disability, this disability shall be rated at 60 percent or more.  
When there are two or more disabilities, at least one disability 
must be ratable at 40 percent or more, and any additional 
disabilities must result in a combined rating of 70 percent or 
more, and the disabled person must be unable to secure or follow 
a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A 
total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. 
§ 4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart from 
any non-service-connected conditions and advancing age, which 
would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

A September 2005 rating decision lists the following service-
connected disabilities:  residuals of right acetabulum simple 
fracture (hip), degenerative joint disease, evaluated as 10 
percent disabling; status post operative removal of metallic 
foreign body from left frontal ethmoid sinus with residual 
sinusitis, rated 10 percent disabling; residuals of simple 
fracture of left transverse sacrum, evaluated as 0 percent 
disabling; laceration of left index finger, evaluated as 0 
percent disabling; and stab wound scar on back, evaluated as 0 
percent disabling.  This rating decision shows a combined 
service-connected disability rating of 20 percent.  See 38 C.F.R. 
§ 4.25.  

However, the August 2010 rating decision which granted service 
connection for low back disability only lists two service-
connected disabilities:  residuals, right acetabulum simple 
fracture, DJD, rated 10 percent disabling; and, degenerative 
joint disease of the lumbar spine associated with residuals, 
right acetabulum simple fracture, DJD, rated as 10 percent 
disabling.  The August 2010 rating decision shows a combined 
service-connected rating of 20 percent.  

It appears that the additional service-connected disabilities 
listed in the September 2005 rating decision may not have been 
carried forward.  This might also have a potential impact on the 
combined service-connected disability rating.  Clarification is 
therefore necessary. 

The Board believes that the opinion offered by the September 2009 
VA examiner requires clarification.  In one sentence, the 
examiner commented that the current condition of the low back 
alone is severe enough to eliminate the possibility of the 
Veteran returning to manual labor.  However, in the next sentence 
the examiner seems to link the Veteran's age with the low back 
disorder as rendering the Veteran unemployable.  However, as 
noted above, age is not for consideration in TDIU claims.  
Clarification is necessary to allow for informed appellate 
review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The claims file should be forwarded to 
Mark Berkson, M.D., the VA examiner who 
conducted the September 2009 examination.  
Dr. Berkson should be asked to review the 
file and to respond to the following:

Is it at least as likely as not (a 50% or 
higher degree of probability) that the 
Veteran's service connected degenerative 
joint disease of the lumbar spine and his 
service-connected residuals, right 
acetabulum simple fracture, degenerative 
joint disease alone would preclude gainful 
employment in occupations involving manual 
labor (without regard to age)?  A rationale 
should be furnished. 

     If Dr. Berkson is no longer available, 
then the claims file should be forwarded to 
another appropriate VA medical doctor for 
review and response (with rationale)to the 
above question.  

2.  In the interest of avoiding further 
remand, the RO should review the 
examination report to ensure that it is 
responsive to the posed question and is 
supported by a rationale. 

3.  The RO should then undertake a review 
of all rating decisions to ensure that all 
service-connected disabilities are properly 
listed and that the combined service-
connected disability rating is correctly 
calculated; written clarification of any 
corrections should be associated with the 
claims file.

4.  After completion of the above, the RO 
should review the claims file and determine 
if entitlement to a total rating based on 
individual unemployability is warranted.  
The RO's review should include 
consideration of whether referral to the 
Director, Compensation and Pension is 
warranted under 38 C.F.R. § 4.16(b). 

If the TDIU claim remains denied, then the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


